People v Colon (2018 NY Slip Op 02890)





People v Colon


2018 NY Slip Op 02890


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Renwick, J.P., Manzanet-Daniels, Andrias, Oing, JJ.


6378 3410/14

[*1]The People of the State of New York, Respondent,
vJose Colon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at plea; Patricia M. Nuñez, J. at sentencing), rendered February 25, 2016, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony drug offender, to a term of four years, with three years postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term to 1½ years, and otherwise affirmed.
We do not find that defendant made a valid waiver of his right to appeal. We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK